DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is more than 150 words. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a system which is within the four statutory categories (i.e. machine).  Claims 11-20 are drawn to a method which is within the four statutory categories (i.e. process).   
Step 2A, Prong 1:
Claim limitations of: 
“obtaining input data from a patient device associated with a patient, the input data including free text data generated by the patient; 
analyzing the input data to determine whether the input data meets predetermined relevancy criteria; and 
comparing the input data to clinical data in a clinically curated database to generate comparison data, and based on the comparison data, performing at least one of the following curation operations: 
adding the input data to the clinically curated database when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently different from the clinical data; 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data; and 
taking no action when it is determined that the input data does not meet predetermined relevancy criteria.” of 1 and 11 correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The 
Dependent claims also recite limitations that are directed to an abstract idea of certain methods of organizing human activities, such as, claims 2 and 12 recite “analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur”, claims 3 and 6 recite “when the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations further comprise executing a mechanism of action to address the adverse event”, claims 4 and 14 recite “the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur”, claims 5 and 15 recite “the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has occurred or is going to occur and the alert providing instructions to the call center to contact the patient via the patient device”, claims 6 and 16 recite “the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event”, claims 10 and 20 recite “the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry”. 
These limitations correspond to certain methods of organizing human activity, in particular, managing personal behavior or relationships or interactions between people (user following rules and instructions). The user (a medical professional) obtaining and analyzing data in order to determine relevancy and also a likelihood of an adverse event, then merging data in order to provide alerts to a healthcare provider and a call center. The user follows rules and instructions to implement these steps. Also, another user (patient) inputs data into a patient device, therefore the input data can be analyzed. 

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a data processing hardware”, “a memory hardware”, “one or more processors”, “using one or more processors to analyze and compare the obtained data”, “using one or more processors to merge the input data with the clinical data, assigning risk assessment value to the input data, sending alerts,…”. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing input data based on a predetermined criteria) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The current specification recites “FIG. 7 is schematic view of an example electronic device 700 (e.g., a computing device) that may be used to implement the systems and methods described in this document. The electronic device 700 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers.” In par. 74, therefore generic computing devices.
Claims also recite the additional elements of “analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence”-claims 7/17, “the artificial intelligence is supervised by a healthcare professional.”-claims 8/18 and “the artificial intelligence includes unsupervised machine learning”-claims 9/19. The current specification recites “Analyzing the input data and comparing the input data to the clinical data may be performed by implementing artificial intelligence. The artificial intelligence may be supervised by a healthcare professional. The artificial intelligence may include unsupervised machine learning.” In par. 21 and “…analysis and/or comparison may be conducted by artificial intelligence and/or machine learning (supervised or unsupervised)” in par. 58-59. The artificial intelligence/unsupervised machine learning is used in the application in “apply it” level. Mere instructions to apply/implement/automate an abstract idea in a 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the analyzing/comparing and adding/merging steps amount to no more than mere instructions to apply the exception using a generic computer component. Also, using an artificial intelligence/unsupervised machine learning are directed to applying the exceptions using a generic computing device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyao et al. (hereinafter Soyao) (US 2015/0216413A1).
Claim 1 recites a system comprising: 
data processing hardware (Soyao teaches “at least one processor configured: receive at least one characteristic of the patient, the at least one characteristic comprising a health condition of the patient; providing at least one computer application for access by the patient by way of the Social networking plat form, the at least one computer application selected from the library of computer applications based on the at least one characteristic of the patient;…” in par. 17); and 
memory hardware in communication with the data processing hardware (Soyao teaches “a data storage system” in par. 41 and “non-transi tory computer readable medium that bears computer usable instructions for one or more processors.” In par. 44), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
obtaining input data from a patient device associated with a patient, the input data including free text data generated by the patient (Soyao teaches “input devices” in par. 74 and 67, “the journal widget asks a patient 18 to enter his/her thoughts and feelings in a guided journal. The patient may pick from a list of Suggested topics, or enter text freely…” in par. 90 and “…Health Quests 26a-26c (corresponding to one or more widgets) are presented to a patient 18…” in par. 97); 
(Soyao teaches “a system configured to collect and analyze patient data, e.g., reflective of a patient’s health condition.” in par. 61); and 
comparing the input data to clinical data in a clinically curated database to generate comparison data (Soyao teaches “database(s) or file system(s), or using multiple devices or groups of storage devices distributed over a wide geographic area and connected via a network (which may be referred to as "cloud services”).” In par. 71, “The system may analyze the collected data to generate insights relating to patient health.” In par. 61, par. 79), and based on the comparison data, performing at least one of the following curation operations: 
adding the input data to the clinically curated database when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently different from the clinical data (Soyao teaches “collect and analyze patient data, e.g., reflective of a patient’s health condition… The system may analyze the collected data to generate insights relating to patient health.” in par. 61); 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data (Soyao teaches “collect and analyze patient data, e.g., reflective of a patient’s health condition… The system may analyze the collected data to generate insights relating to patient health. Such insights may include, for example, insights regarding patient behaviour (e.g., adherence to drug regimens, moods, selection of particular brands of pharmaceuticals, etc.). The insights may be used to influence a patient’s behaviour (e.g., to promote adherence to a drug regime, to lift mood, etc. which may in turn promote self-care.),” in par. 61); and 
 (Soyao teaches “The adherence data can be tracked by application 100 and further processed by platform 14 to correlate the data with other metrics such as activity level, quest selection, doctor visits, and so on.” In par. 138).

Claim 2 recites the system of claim 1, wherein the operations further comprise analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100…” in par. 97, par. 206-207).

Claim 3 recites the system of claim 2, wherein when the risk-assessment value associated with the input data exceeds a predetermined threshold, the operations further comprise executing a mechanism of action to address the adverse event (Soyao; par. 161).

Claim 4 recites the system of claim 3, wherein the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).
Claim 5 recites the system of claim 3, wherein the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has occurred or is going to occur and the alert providing instructions to the call center to contact the patient via the patient device (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).

Claim 6 recites the system of claim 3, wherein the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event (Soyao teaches “Time-sensitive Health Quests 26 can trigger the generation of one or more reminders and notifications through application 100.” in par. 97 and “platform 14 may automatically monitor a patient's performance of particular Health Quests 26, and evaluate performance (e.g., based on degree of completion or timeliness of completion). On the basis of this evaluation, platform 14 may automatically notify one or more Circle of Support members and recommend particular feedback automatically tailored to the evaluation.“ in par. 100).

Claim 7 recites the system of claim 1, wherein analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 8 recites the system of claim 7, wherein the artificial intelligence is supervised by a healthcare professional (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 9 recites the system of claim 7, wherein the artificial intelligence includes unsupervised machine learning (Soyao teaches “Providing computational and analytics support for machine learning, application of heuristics based approaches for independent variable identification in development of for example, neural networks.” In par. 283).

Claim 10 recites the system of claim 1, wherein the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry (Soyao; par. 81, 322).

Claim 11 recites a method comprising: 
obtaining, via one or more processors, input data from a patient device associated with a patient, the input data including free text data generated by the patient (Soyao; par. 74 and 67, 90 and 97); 
analyzing, via the one or more processors, the input data to determine whether the input data meets predetermined relevancy criteria (Soyao; par. 61); and 
comparing, via the one or more processors, the input data to clinical data in a clinically curated database to generate comparison data (Soyao; par. 71, 61, 79), and based on the comparison data, performing, via the one or more processors, at least one of the following curation operations: 
(Soyao; par. 61); 
merging the input data with the clinical data when the input data meets predetermined relevancy criteria and when the comparison data indicates that the input data is sufficiently similar to the clinical data (Soyao; par. 61); and 
taking no action when it is determined that the input data does not meet predetermined relevancy criteria (Soyao; par. 138).

Claim 12 recites the method of claim 11, further comprising analyzing the input data to determine a likelihood of an adverse event, and assigning a risk-assessment value to the input data corresponding to the likelihood that the input data indicates an adverse event has occurred or is going to occur (Soyao; par. 97, par. 206-207).

Claim 13 recites the method of claim 12, further comprising executing a mechanism of action to address the adverse event when the risk-assessment value associated with the input data exceeds a predetermined threshold (Soyao; par. 97, 100).

Claim 14 recites the method of claim 13, wherein the mechanism of action includes sending an alert to a healthcare provider device associated with a healthcare provider supervising the patient, the alert indicating that an adverse event has occurred or is going to occur (Soyao; par. 97, 100).

Claim 15 recites the method of claim 13, wherein the mechanism of action includes sending an alert to a call center device associated with a call center, the alert indicating that an adverse event has (Soyao; par. 97, 100).

Claim 16 recites the method of claim 13, wherein the mechanism of action includes sending an alert to the patient device, the alert providing information to the patient to address the adverse event (Soyao; par. 97, 100).

Claim 17 recites the method of claim 11, wherein analyzing the input data and comparing the input data to the clinical data are performed by implementing artificial intelligence (Soyao; par. 283).

Claim 18 recites the method of claim 17, wherein the artificial intelligence is supervised by a healthcare professional (Soyao; par. 283).

Claim 19 recites the method of claim 17, wherein the artificial intelligence includes unsupervised machine learning (Soyao; par. 283).

Claim 20 recites the method of claim 11, wherein the input data is input in response to an inquiry, and the predetermined relevancy criteria is satisfied when the input data is responsive to the inquiry (Soyao; par. 81, 322).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626